                 3:19-cv-03202-JMC               Date Filed 02/24/21          Entry Number 43        Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District of South Carolina


                       Jamal R. Clavon
                          Plaintiff
                              v.                                            Civil Action No.     3:19-03202-JMC


         South Carolina Department of Corrections,
                        Defendant

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of            dollars ($    ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of      %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: Plaintiff shall take nothing of the Defendant as to Plaintiff’s First Cause of Action for a violation of the ADA,
Third Cause of Action for retaliation under the ADA, and Fourth Cause of Action for creating a hostile work
environment under the ADA and these claims are dismissed. It is further ordered that the Plaintiff shall take nothing of
the Defendant as to the Plaintiff’s Second Cause of Action for a violation of the South Carolina Human Affairs Law and
this cause of action is dismissed without prejudice.

This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having granted the
defendant’s motion for judgment on the pleadings.


Date: February 24, 2021                                                    CLERK OF COURT


                                                                                               s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
